Citation Nr: 1631399	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-12 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a right hand intrinsic Group IX muscle injury, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The Veteran served on active duty from December 1949 to December 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In July 2015, the Board remanded the appeal for additional development.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's residuals of a right hand intrinsic Group IX muscle injury are not manifested by limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, and there is no ankylosis of the digits.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for residuals of a right hand intrinsic Group IX muscle injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, 4.73, Diagnostic Codes 5216-5230, 5228, 5229, 5309 (2015).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In May 1951, while serving in combat five miles north of the 38th parallel in North Korea, the appellant was wounded in action suffering a superficial penetrating shell fragment wound to the right hand dorsum.  The wound was cleaned and dressed.  There was no artery or nerve involvement.  X-rays taken in June 1952 showed 5 to 7 small pieces of shrapnel with larger fragments in thenac muscles.  The radiologist advised against removal.  

In an April 1953 rating decision service connection was established for residuals of shrapnel wound right hand with retained foreign body and a 10 percent rating was assigned from December 23, 1952.  

The Veteran is right hand dominant and the right upper extremity is the major extremity.  See 38 C.F.R. § 4.69 (2015).

In April 2008, the Veteran submitted a claim for increase.  In a July 2008 statement, he reported right hand pain that was severe and inflamed at times, and which was sensitive to the touch.  

The Veteran underwent a VA muscles examination in August 2008.  He reported occasional pain along the index finger but no difficulty with gripping or strength.  He reported flare ups after excessive movement or use, but these do not include greater limitation of motion or function.  On physical examination muscle strength was 5/5, and there were no signs of atrophy.  Grip strength was symmetrical and within normal limits.  Sensation and dexterity were well preserved.  There was no evidence for angulation, ankylosis or amputation of one or more digits.  Neurological examination revealed findings that were within normal limits.  Range of motion study of the right index, middle and ring and little fingers, as well as the rest of the hand showed findings that were within normal limits.  Right thumb range of motion and function was also within normal limits without any limitations.  There was no additional loss of motion on repetitive use of the joints.  X-rays of the right hand showed multifocal regions of retained shrapnel.  Diagnosis was residual shrapnel wounds, right hand with retained foreign bodies.  The examiner commented that the examination was unremarkable for the bilateral hand and fingers.  

In October 2008, the RO continued a 10 percent rating for residuals of a right hand intrinsic Group IX muscle injury.  The Veteran disagreed with the decision and perfected this appeal.  

VA muscle examination in August 2013 noted an injury to muscle Group IX on the right.  There were no scars and the injury did not affect muscle substance or function.  Muscle strength was 5/5 on the right without atrophy.  The examiner stated the right hand muscle function was normal, but there was decreased sensation over the tips of fingers 2-5.  

In January 2016, the Veteran underwent a VA hand and finger examination.  He reported persistent symptoms of burning discomfort over the dorsum of the right hand with numbness in the fingers.  He also reported a loss of strength and dexterity resulting in frequent dropping of things.  On physical examination, range of motion of the right hand, to include the fingers, was all normal.  There was no gap between the pad of the thumb and the fingers, and no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  There was no evidence of pain with use and no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing without additional functional loss or range of motion after three repetitions.  On muscle strength testing, hand grip on the right was 5/5 and there was no atrophy.  There was no evidence of ankylosis.  The examiner indicated that right hand muscle function was normal, but there was decreased sensation over the tips of fingers 2-5.  There was also a palpable mass consistent with x-ray findings.  X-rays of the right hand showed retained shrapnel in the region of the first metacarpal.  No acute injury.    

In a February 2016 rating decision the Appeals Management Center (AMC) granted entitlement to service connection for neurological damage, characterized as decreased sensation across fingers 2-5, and assigned a 20 percent rating.  The Veteran did not express disagreement with this rating and neither the assigned rating nor the effective date is an issue over which the Board may exercise jurisdiction.  38 U.S.C.A. § 7105 (West 2014).  

In March 2016, the Veteran underwent another VA muscle examination.  The examiner indicated the injury was to Group IX.  The examiner noted weakness in fingers 3-5 and impairment of coordination in fingers 4-5.  Muscle strength in Group IX was 4/5 on the right, but there was no muscle atrophy.  Apposition of the right thumb and right 5th finger was poorly coordinated with shaking/tremor of the right hand and right finger, pinch power of right fingers was 3.5/5.  There was subjective decrease sensation to light touch on the right palm and dorsal surface of the right hand and right fingers except the right thumb, at the dorsal and palmar surfaces of the fingers.  He was able to make a fist of the right hand 4/5.  X-rays of the right hand showed small pieces of shrapnel in the soft tissues of the right hand.  There were no bony abnormalities.  

Review of VA medical records shows occasional complaints related to the right hand with an assessment of shrapnel injury and post traumatic arthritis right hand stable symptoms.    

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The injury to the intrinsic muscles of the Veteran's right hand is rated according to Diagnostic Code 5309, which rates impairment to Muscle Group IX.  38 C.F.R. § 4.73.  Muscle Group IX involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 
4 lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 5309.  As the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent.  38 C.F.R. 
§ 4.73, Diagnostic Code 5309, Note. 

Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  See 38 C.F.R. § 4.56(d) (2015).  The Board observes, however, that Diagnostic Code 5309, which rates impairment to Group IX, does not list percentages corresponding with those levels of disability.  Rather, it directs to rate based on limitation of motion, with a minimum of 10 percent.  The Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5309 and this rating, which has been in effect for over 20 years, is protected.  38 C.F.R. § 3.951(b) (2015).  There is no evidence of service connected damage to Groups VII or VIII and it is not necessary to consider whether separate ratings are warranted under Diagnostic Codes 5307 or 5308.  

Limitation of motion of the various digits (fingers and thumb) is rated under Diagnostic Codes 5228, 5229, and 5230.  Limitation of motion of the thumb, first or second (index or long) fingers, with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, is rated as noncompensable (0 percent); with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers is assigned a 10 percent rating; and a 20 percent rating is assigned for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229.  Limitation of the ring or little finger (third or fourth finger) is not compensable.  Diagnostic Code 5230.  If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.  See 38 C.F.R. § 4.71a.  Ratings in excess of 10 percent are also available for unfavorable ankylosis of the thumb or ankylosis of multiple digits.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5224.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015) provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

On review, the Veteran's right fingers are not ankylosed and the objective evidence does not show limitation of motion of the individual digits.  There is no evidence that the appellant's disorder is manifested by a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Considering these findings, to include any functional impairment due to pain on motion or other factors, there is no basis for assigning a rating in excess of 10 percent based on limitation of motion.  

Concerning the Veteran's complaints of numbness and other neurological symptoms, he is currently receiving a separate 20 percent rating under Diagnostic Code 8514.  As noted above, the appellant is receiving a separate award of compensation for a neurological disorder involving the right hand, and that rating is not a matter over which the Board may exercise appellate jurisdiction.  There is no evidence of scarring and a separate rating would not be warranted.  

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  The cited diagnostic codes contemplate muscle damage to Group IX, to include associated limitation of motion.  Higher schedular ratings are available for greater levels of disability.  The Veteran's complaints of numbness are contemplated in the separately assigned 20 percent rating.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, however, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Veteran is current receiving a total disability rating based on individual unemployability and further consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.  


ORDER

Entitlement to a rating greater than 10 percent for residuals of a right hand intrinsic Group IX muscle injury is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


